DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #03-003
March 27, 2003
Dear State Medicaid Directors and State Health Officials:
We are writing to inform you of the Centers for Medicare & Medicaid Services (CMS) plan to
implement the provisions of the State Children's Health Insurance Program (SCHIP) for the
redistribution of $2,206,440,396 in states' unexpended federal fiscal year (FY) 2000 SCHIP
allotments. CMS has developed an interim strategy for redistribution of the unexpended FY
2000 funds. This interim redistribution will be limited to about one-half of the unexpended FY
2000 allotments. The interim redistribution will be made only to those states (including the
commonwealths and territories) that have fully expended such allotments by the end of FY 2002
(September 30, 2002).
Under the SCHIP statute, title XXI of the Social Security Act (the Act), states are provided
federal funds through federal fiscal year specific and state specific allotments. Generally, under
section 2104(e) of the Act, each state's fiscal year specific SCHIP allotment is available for
expenditure by the state only for a 3-year "period of availability." This includes the fiscal year in
which these funds were allotted and the two succeeding fiscal years. Section 2104(f) of the Act
provides for the Secretary to redistribute the amounts of the SCHIP allotments that are
unexpended after the initial period of availability. These funds are available through the end of
the fiscal year in which they are redistributed. The 3-year period of availability for states' FY
2000 SCHIP allotments ended at the end of FY 2002.
The Benefits Improvement and Protection Act of 2000 (BIPA) amended the Act to provide an
exception to these processes for FY 1998 and FY 1999 allotments unexpended in the 3-year
period of availability. Section 2104(g) of the Act specifies a redistribution methodology and
provides that those states that did not fully expend their FY 1998 and FY 1999 allotments during
the respective 3-year periods of availability could “retain” the availability of a portion of their
unexpended allotments. Furthermore, the statute extended the availability of these redistributed
and retained allotments through FY 2002.
For the FY 2000 allotments, however, sections 2104(e) and (f) of the Act requires us to do a
redistribution of the unexpended funds. Under the current section 2104(f) of the Act, the
Secretary must determine an "appropriate procedure" for redistribution of unexpended FY 2000
allotments. This redistribution may be made only to those states that fully expended their FY
2000 allotments during the associated 3-year period of availability. Unlike the BIPA

Page 2 – State Medicaid Directors and State Health Officials
redistribution formula, there is no provision for states that did not fully expend their FY 2000
allotments during the 3-year period of availability to retain any portion of their unexpended FY
2000 allotment amounts. Furthermore, under section 2104(e) of the Act, any redistribution
amounts of the FY 2000 allotments would remain available to states only through the end of the
fiscal year in which they are realloted, that is, until the end of FY 2003 (September 30, 2003).
Congress has been considering legislation that would have specified a formula for redistribution
of the unexpended FY 2000 allotments. Since the period of availability for the redistributed
allotments is only until the end of FY 2003, we are taking action to implement section 2104(f) of
the Act. CMS will provide an interim redistribution of about one-half of aggregate unexpended
FY 2000 allotments to allow a continued flow of SCHIP funds to the redistribution states to
continue operation of their SCHIP programs. This interim redistribution does not constitute the
Secretary's final determination of an "appropriate procedure" for a redistribution of the FY 2000
SCHIP allotments, and is subject to adjustment when such a procedure is adopted. However, we
anticipate that Congress may continue to consider this issue in the next few months, and the
interim redistribution is being made now in that context.
The amounts of the interim redistribution are intended to balance the potential need to minimize
future adjustments when the final redistribution methodology redistribution is determined with
the need to provide for a continued flow of funds to the redistribution states. As indicated above,
section 2104(f) of the Act requires the redistribution of the unexpended FY 2000 allotments to
those states that fully expended such allotments by the end of FY 2002. We have determined
that there are 14 states and 5 territories and commonwealths that qualify for a redistribution
under this provision.
Described below is an interim redistribution of the FY 2000 funds based on the minimum of
three possible options for a final redistribution methodology.
•

Option 1. The unexpended FY 2000 allotments would be reallocated based on certain state
specific factors, such as the number of uninsured children and other individuals in the state,
the numbers of individuals under the poverty level in the state, and the relative per capita
income in the state.

•

Option 2. Unexpended FY 2000 allotments would be reallocated based on the redistribution
states' original FY 2000 SCHIP allotments.

•

Option 3. The unexpended FY 2000 allotments would be reallocated based on a
Congressional proposal. Under this proposal, redistribution states would receive about onehalf of the total unexpended FY 2000 allotments. The funds would be allocated in
accordance with the amounts of such states' total expenditures during the 3-year period of
availability (FY 2000 - FY 2002) that are in excess of the states' FY 2000 allotments.

Page 3 – State Medicaid Directors and State Health Officials
The minimum of the amounts determined under the methods described in the three options above
was chosen because this approach will minimize the potential need to make future adjustments
under the final redistribution process. In determining the interim amount, we made sure States
would have sufficient funds in order to operate their programs through FY 2003, based on their
projected FY 2003 spending estimates.
CMS intends to issue the final redistribution methodology (as determined by the Secretary) in the
Federal Register by June 30, 2003, unless Congress passes legislation to specify the disposition
of states’ unexpended FY 2002 allotments. Redistribution by the end of June will allow the
states one quarter to expend the redistribution funds.
For the territories and commonwealths, the interim redistribution is based on the full amount of
the unexpended FY 2000 allotments because we do not anticipate that the final redistribution
methodology would affect the amount available to each territory and commonwealth. We
determined the interim redistribution based on the method used in the current statute for the
unexpended FY 1998 and FY 1999 allotments, under which 1.05 percent of the total unexpended
allotment funds were reserved for the territories and commonwealths. This reserved amount was
then allocated among them in proportion to their FY 2000 allotments.
Attached to this letter is a chart containing the amounts of the interim redistribution for each
redistribution state. As indicated in the chart, a total $2,206,440,396 in unexpended FY 2000
allotments remained at the end of FY 2002. A total of $1,034,898,780 will be redistributed on an
interim basis. Of this total interim redistribution, the states will have available a total of
$1,011,731,155, and the territories and commonwealths will have available a total of
$23,167,624.
Consistent with CMS policy on redistributions, redistribution states have the option of choosing
the ordering of their FY 2000 redistribution amounts in the application of expenditures against
their available SCHIP allotments. We will be contacting the 14 redistribution states, and the 5
commonwealths and territories to obtain their election with respect to this interim redistribution.
Upon final redistribution, these states will be permitted to revise their ordering election for the
FY 2000 redistribution, and CMS will adjust its accounting for state payments to make that
election effective as of the beginning of the fiscal year.
If you have any questions regarding this issue, please contact the CMS Regional Office
responsible for your state.
Sincerely,
/s/
Dennis G. Smith
Director

Page 4 – State Medicaid Directors and State Health Officials
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Michelle Mickey
Acting Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Acting Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

ATTACHMENT
INTERIM REDISTRIBUTION PAYMENT AMOUNTS FOR
UNEXPENDED FY 2000 SCHIP ALLOTMENTS
FY 2000
STATE
INTERIM REDISTRIBUTION
PAYMENT AMOUNTS
Alaska
Kansas
Kentucky
Maine
Maryland
Massachusetts
Minnesota
Mississippi
New Jersey
New York
Rhode Island
South Carolina
West Virginia
Wisconsin
TOTAL STATES ONLY

$20,231,353
$21,481,440
$71,982,061
$14,670,423
$114,945,511
$53,096,780
$16,765,515
$40,863,532
$110,931,518
$414,465,389
$25,048,495
$32,649,064
$18,804,528
$55,795,545
$1,011,731,155

COMMONWEALTHS AND TERRITORIES
Puerto Rico
Guam
Virgin Islands
American Samoa
Northern Mariana Islands
TOTAL COMMONWEALTHS AND TERRITORIES

$21,221,544
$810,867
$602,358
$278,011
$254,844
$23,167,624

NATIONAL TOTAL

$1,034,898,780

